DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2022-06-01. Claims 1-7, 9-13, 15-19 are pending, following Applicant's cancellation of claims 8, 14, 20.  Claims 1, 9, 15 is/are independent.
The objections to informalities in the claims are withdrawn in view of Applicant’s amendments.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered but are moot in view of the new ground(s) of rejection.
With respect to claim(s) 1 (see page(s) 8-9 of Applicant’s Remarks), Applicant argues that the prior art of record (in particular, U.S. Publication 20120194420 to Osterhout et al. (hereinafter "Osterhout '420")) does not disclose “the display protocol prevents viewing of the personalized image by unauthorized viewing devices while allowing viewing of a public image by the unauthorized viewing devices”.  However, Osterhout '420 explicitly teaches limiting the items accessible to the wearer of the glasses based on authenticating the user and determining his level of access according to his profile [Osterhout '420 ¶ 0426, 0451], including the viewing of advertisements [Osterhout '420 ¶ 0427].  In particular Osterhout '420 teaches displaying only "low-sensitivity items" to unauthorized users [Osterhout '420 ¶ 0426].  Accordingly, Applicant's argument is unpersuasive.
Applicant’s remaining arguments with respect to the claim(s) is/are based on Applicant’s arguments with respect to claim(s) 1 and have been considered as detailed above and/or have been previously considered.

Summary of Claim Rejections under 35 U.S.C. § 102 and § 103
The following table summarizes the rejections set forth in detail below of the claims over the prior art.

Claim No.
Osterhout '420
Osterhout '420 in view of AAPA
1
[Wingdings font/0xFC]

2

[Wingdings font/0xFC]
3
[Wingdings font/0xFC]

4
[Wingdings font/0xFC]

5
[Wingdings font/0xFC]

6
[Wingdings font/0xFC]

7
[Wingdings font/0xFC]

9
[Wingdings font/0xFC]

10

[Wingdings font/0xFC]
11
[Wingdings font/0xFC]

12
[Wingdings font/0xFC]

13
[Wingdings font/0xFC]

15
[Wingdings font/0xFC]

16

[Wingdings font/0xFC]
17
[Wingdings font/0xFC]

18
[Wingdings font/0xFC]

19
[Wingdings font/0xFC]



Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1, 3-7, 9, 11-13, 15, 17-19 is/are rejected under 35 U.S.C. § 102  as being anticipated by U.S. Publication 20120194420 to Osterhout et al. (hereinafter "Osterhout '420").  Osterhout '420 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 1 (independent):
Osterhout '420 discloses a user viewing device comprising one or more processors and a memory coupled to the one or more processors (smartglasses within proximity of a display device [Osterhout '420 ¶ 0524, 0527-0529; see also ¶ 0525-0526, Figures 18, 19]; processor(s), memory, computer readable media, storage, executable instructions [Osterhout '420 ¶ 0283-0284, 0938-0943])
Osterhout '420 discloses a display detection circuitry to determine whether the display device is in a proximity to the user viewing device (smartglasses determines whether billboard [Osterhout '420 Fig. 18, ¶ 0524, 0528-0529] is in proximity to smartglasses [Osterhout '420 ¶ 0524, 0527-0529; see also ¶ 0525-0526, Figures 18, 19)
Osterhout '420 discloses a viewer personalization circuitry to (i) communicate with the display device to authorize the user viewing device to view a personalized image generated by the display device in response to a determination that the display device is in the proximity (personalizes advertisements to user when user / smartglasses are in proximity to billboard [Osterhout '420 ¶ 0426, 0525; see also 0524, 0527-0529; see also ¶ 0525-0526, Figures 18]; smartglasses authenticate user [Osterhout '420 ¶ 0426])
Osterhout '420 discloses establish, with the display device, a display protocol usable by the user viewing device to view the personalized image, wherein the display protocol is dynamically modified based on one or more changes to a local environment associated with the display device (selects images and selects image display locations and angles based on the user’s time, geography, movement, or pattern of things a user has interacted with [Osterhout '420 ¶ 0526, 0477, 0524, 0529, 0561])
Osterhout '420 discloses the viewer personalization circuitry is further to retrieve viewer policy information from a database, wherein the viewer personalization circuitry is further to infer a viewer policy associated with the user viewing device (smartglasses display images [Osterhout '420 ¶ 0221-0222] according to personal preferences profile [Osterhout '420 ¶ 0015, 0477, 0528]; learns user personal preferences over time and stores profile in database for future use to determine content to display [Osterhout '420 ¶ 0561])
Osterhout '420 discloses a viewer display circuitry to facilitate the viewing of the personalized image by a user of the user viewing device based on the display protocol (smartglasses display images [Osterhout '420 ¶ 0221-0222])
Osterhout '420 discloses the display protocol prevents viewing of the personalized image by unauthorized viewing devices while allowing viewing of a public image by the unauthorized viewing devices (authentication protocol displays personalized or sensitive images to authorized user, but only "low-sensitivity items" to unauthorized user [Osterhout '420 ¶ 0426-0427, 0451])
Per claim 3 (dependent on claim 1):
Osterhout '420 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Osterhout '420 discloses a display, and wherein to facilitate the viewing of the personalized image comprises to control the display of the user viewing device to display the personalized image on the user viewing device based on the display protocol (controlling the smartglasses display of the user to display the personal offer based on the augmented reality display protocol [Osterhout '420 ¶ 0524, 0527-0529; see also ¶ 0525-0526, Figures 18 smartglasses display images [Osterhout '420 ¶ 0221-0222])
Per claim 4 (dependent on claim 1):
Osterhout '420 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Osterhout '420 discloses a viewing lens, and wherein to facilitate the viewing of the personalized image comprises to control the viewing lens of the user viewing device based on the display protocol to enable the user to view the personalized image displayed by the display device (lens of the smartglasses system [Osterhout '420 ¶ Figures 6-7 ]; controlling the smartglasses display of the user to display the personal offer based on the augmented reality display protocol [Osterhout '420 ¶ 0524, 0527-0529; see also ¶ 0525-0526, Figures 18 smartglasses display images [Osterhout '420 ¶ 0221-0222])
Per claim 5 (dependent on claim 1):
Osterhout '420 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Osterhout '420 discloses to facilitate the viewing of the personalized image comprises to facilitate the viewing of the personalized image by the user of the user viewing device based on the display protocol and a location of the user viewing device relative to the display device (viewing of personalized advertisements or custom billboards via an augmented reality protocol into a user’s smartglasses lens based on a user’s proximity to such billboard [Osterhout '420 ¶ 0524, 0527-0529; see also ¶ 0525-0526, Figures 18]; selects images and selects image display locations and angles based on the user’s time, geography, movement, or pattern of things a user has interacted with [Osterhout '420 ¶ 0526, 0477, 0524, 0529, 0561])
Per claim 6 (dependent on claim 1):
Osterhout '420 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Osterhout '420 discloses the display protocol comprises a display protocol (i) usable by the display device to obscure the personalized image on the display device and (ii) usable by the user viewing device to unobscured the personalized image on the user viewing device (user causes user viewing device to view the unobscured personalized offer, the obscured personalized image being a graffiti visual, or a code, and upon a user coming within a distance the user receives the billboard advertisements [Osterhout '420 ¶ 0528, 0524]; other user profiles cannot see the personalized offers [Osterhout '420 ¶ 0524, 0526; see also [Osterhout '420 ¶ 0524, 0527-0529, 0525-0526, Figures 18])
Per claim 7 (dependent on claim 1):
Osterhout '420 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Osterhout '420 discloses a viewing lens, wherein the viewing lens comprises an adjustment mechanism to adjust a visual characteristic of the lens, and wherein the display protocol comprises a control protocol to control the adjustment mechanism of the viewing lens (adjusts brightness or projected area of the billboard [Osterhout '420 ¶ 0524]; adjusts position of the display and viewing angle [Osterhout '420 ¶ 0528, 0527-0529; see also ¶ 0524-0526, Figures 18])
Osterhout '420 discloses the one or more processors include one or more application processors or one or more graphics processors (application processor(s), graphics processors, memory, computer readable media, storage, executable instructions [Osterhout '420 ¶ 0340, 0283-0284, 0938-0943])
Per claim 9 (independent):
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 11 (dependent on claim 9):
Osterhout '420 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 12 (dependent on claim 9):
Osterhout '420 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 5 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 13 (dependent on claim 9):
Osterhout '420 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 7 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 15 (independent):
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 17 (dependent on claim 15):
Osterhout '420 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 18 (dependent on claim 15):
Osterhout '420 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 5 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 19 (dependent on claim 15):
Osterhout '420 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 7 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of AIA  35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 10, 16 is/are rejected under 35 U.S.C. § 103  as being unpatentable over Osterhout '420 in view of Applicant's Admitted Prior Art (hereinafter "AAPA").
Per claim 2 (dependent on claim 1):
Osterhout '420 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Osterhout '420 does not disclose to facilitate the viewing of the personalized image comprises to decrypt an encrypted personalized image based on the display protocol, wherein the one or more changes include one or more of physical location adjustments, security timeouts, or bandwidth increases or decreases
However, Osterhout '420 discloses to facilitate the viewing of the personalized image comprises to display a personalized image based on the display protocol, wherein the one or more changes include one or more of physical location adjustments, security timeouts, or bandwidth increases or decreases (selects images and selects image display locations and angles based on the user’s time, geography, movement, or pattern of things a user has interacted with [Osterhout '420 ¶ 0526, 0477, 0524, 0529, 0561]; "glasses include an encryption system . . . for secure communications" [Osterhout '420 ¶ 0360, 0567])
Further:
Examiner takes Official Notice, and Applicant has admitted, that (1) encryption and decryption were well known before the effective filing date; (2) encryption is a method of enciphering data such that such data can only be read after it has been deciphered by a process known as decryption.
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Osterhout '420 with the encryption and decryption of AAPA to arrive at an apparatus, method, and product including:
to facilitate the viewing of the personalized image comprises to decrypt an encrypted personalized image based on the display protocol, wherein the one or more changes include one or more of physical location adjustments, security timeouts, or bandwidth increases or decreases
A person having ordinary skill in the art would have been motivated to combine them at least to prevent the compromise of a user’s personalized information, such as user account information, location, and items recently interacted with, ([Osterhout '420 ¶ 0524, 0529]) in the personalized advertisement.
Per claim 10 (dependent on claim 9):
Osterhout '420 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 2 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 16 (dependent on claim 15):
Osterhout '420 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 2 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494